Case 1:19-gj-00048-BAH Document 1-18 Filed 07/26/19 Page 1 of 2




          EXHIBIT Q
Case 1:19-gj-00048-BAH Document 1-18 Filed 07/26/19 Page 2 of 2
                                                    10




                         UN-ITED STATES COURT OF APPEALS    FILED                     JUL     7 jm
                      POR THE DISTRICT OF COLUMBIA CIRCUl’L’
                                                                                    Special Division
                                    Division for the purpose of
                                 Appointing Indcpcndent Counsels

                         Ethics in Govetnment Act of 1978, As Amcndcd




 In Re:         Madison Guaranty Savings                     Division No. 94-l
                 & Loan Association

                                                             FILEDUNDERSEAL


 Before:        SENTELLE, Presiding Judge. and BUTZNER and FAY. Senior CircuitJudges.



                                             ORDER
         Upon consideration of the TX Par& Motion for Approval of Disclosure of Matters
 Occurring Before a Grand Jury” filed by Independent Counsel Kenneth W. Starr on July 2.1998.
 the Court finds that it is appropriate for the Independent Counsel to convey the materials
 described in that motion to the House of Representatives. Accordhrgly, it is

          ORDERED thatthe motion be granted. The Court hereby author&s the Independent
 Counsel to deliver to the House of Representatives materials that the Jndcpcn&nt Counsel
 determines constitute information of,the type described in 28 U.S.C. 0 595(c). This authorization
 constitutes an order for purposes of Fcdcral Rule of Criminal Procedure 6(e)(3)(C)(i) permitting
 disclosure of all grand jury material that the independent counsel deems nuxssary to comply
 with the requirements off 595(c). This order may be disclosed as requkd in connection with
 the Independent Counsel’s compliance with his statutory mandate.

                                                      Per Curfam

                                                      For the Court:
                                                      Mark J. Langer, Clerk
